Exhibit 10.3
 
 
[logo1.jpg]
2207 Bridgepoint Parkway, Suite 250
San Mateo, CA 94404
Main: (650) 588-6404
Fax: (650) 588-2787
URL:  www.talontx.com





December 27, 2011
 




  Craig W. Carlson
  _______________
  _______________


 
 
Re:
Increased Severance Benefits

 
Dear Craig:
 
Reference is made to the letter agreement dated February 5, 2010 between you and
Talon Therapeutics, Inc. (formerly Hana Biosciences, Inc.) (the “Company”), as
amended on February 17, 2010 (together, the “Agreement”).
 
On behalf of the Company, this will confirm our recent discussions concerning an
increase in the severance benefits currently afforded to you under the
Agreement.  Specifically, if, following the Company’s receipt of FDA Approval
(as defined below), (i) the Company terminates your employment other than for
Cause (as defined in the Agreement), or (ii) you terminate your employment for
Good Reason (as defined in the Agreement), then for a period of twelve (12)
months following the date of such termination, the Company shall continue to (A)
pay your then current annualized base salary and (B) provide you with health
insurance (on the identical terms as then provided to all other employees of the
Company).
 
If, prior to the Company’s receipt of FDA Approval, (1) the Company terminates
your employment other than for Cause, or (2) you terminate your employment for
Good Reason, then you will remain eligible to receive the severance benefits as
currently provided for in the Agreement.
 
As used herein, the term “FDA Approval” means the Company’s receipt of marketing
approval in the United States (including “accelerated approval” in accordance
with 21 C.F.R. §314.500 et seq.) from the U.S. Food and Drug Administration on
or before December 31, 2012, for a new drug application submitted by the Company
as sponsor and relating to the Company’s Marqibo (vincristine sulfate liposomes
injection) product candidate.
 
Please acknowledge your agreement to the foregoing by countersigning in the
space indicated below and returning a fully-signed copy of this letter to me.
 


 
Very truly yours,
 


/s/ Steven R. Deitcher,
M.D.                                                                
Steven R. Deitcher, M.D.
President, CEO, and Board Member


Acknowledged and agreed to
this 27th day of December, 2011:




/s/ Craig W.
Carlson                                                                
Craig W. Carlson

